46 F.3d 1128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gary A. JOHNSON, a/k/a Chub, Defendant-Appellant.
No. 94-5509.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 8, 1995.

Michael Morchower, MORCHOWER, LUXTON & WHALEY, Richmond, VA, for Appellant.  Robert P. Crouch, Jr., United States Attorney, Stephen U. Baer, Assistant United States Attorney, Charlottesville, VA, for Appellee.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Gary A. Johnson pled guilty to one count of engaging in a continuing criminal enterprise, 21 U.S.C.A. Sec. 848 (West Supp.1994) (Count Two), and one count of money laundering, 18 U.S.C.A. Sec. 1956(a)(1)(B)(i) (West Supp.1994) (Count Twenty-one).  On the government's motion for a departure based on Johnson's substantial assistance,* the district court departed below the guideline range of 360 months to life, and imposed a sentence of 200 months.  Johnson appeals his sentence, alleging that the court abused its discretion in refusing his request for a departure to 168 months.  We dismiss the appeal.


2
A defendant may not contest on appeal the extent of a downward departure.  See, e.g., United States v. Doe, 996 F.2d 606, 607 (2d Cir.1993) (listing cases);  United States v. Hazel, 928 F.2d 420, 424 (D.C.Cir.1991).  Consequently, we dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



*
 United States Sentencing Commission, Guidelines Manual, Sec. 5K1.1, p.s.  (Nov.1993)